UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2015 Prism Technologies Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-26083 (Commission File Number) 94-3220749 (I.R.S. Employer Identification No.) 101 Parkshore Dr., Suite 100 Folsom, California 95630 (Address of principal executive offices including zip code) (916) 932-2860 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The following proposals were approved at the December 18, 2015 annual meeting of stockholders of Prism Technologies Group, Inc. (the “Company”): 1. Election of Directors. Stockholders elected Hussein A. Enan to serve as the Class I director for a three year term expiring at the Company’s 2018 annual meeting of stockholders. Nominee Votes For Votes Withheld Broker Non-Votes Hussein A. Enan 2. Advisory Vote on Executive Compensation. Stockholders approved, on an advisory, non-binding basis, a resolution approving the compensation of the Company’s named executive officers. Votes For Votes Against Votes Abstain Broker Non-Votes 3. Ratification of Appointment of Independent Registered Public Accounting Firm. Stockholders ratified the appointment of Ernst & Young as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015. Votes For Votes Against Votes Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PRISM TECHNOLOGIES GROUP, INC. Date: December 18, 2015 By: /s/ L. Eric Loewe Name: L. Eric Loewe Title: Senior Vice President, General Counsel and Secretary
